WADE, Justice
(dissenting).
I think it is clear that the Legislature did not intend to use the words “prosecuted to a conviction by the officers of any town (or) city” in their limited sense of requiring such officers to conduct the court proceedings leading to a conviction, but only intended that such officers should do the necessary acts which are not required to be done by the district or county attorney. Under the construction placed on this provision by the prevailing opinion, the provisions requiring the cities and towns to prosecute and assist in enforcing the law in question, and providing for the payment to such city or town of all fines, forfeitures or costs, is a nullity. This I think clearly shows that the Legislature intended to use these terms in their broader sense.